DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page6, filed 1/27/2021, with respect to the specification have been fully considered and are persuasive.  The objection of the specification has been withdrawn.  Applicant has amended the specification without adding new matter.
Applicant’s arguments, see page 6, filed 1/27/2021, with respect to claim 3 have been fully considered and are persuasive.  The objection of claim 3 has been withdrawn.  Applicant has amended claim 3 to correct the typographical error.
Applicant’s arguments with respect to claim(s) 1, 8, 9, and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Applicant with discloses amendment has changed the scope of claim 1, 9, and 14 and has cancelled claim 8.  Claims 1, 9, and 14 are rejected as indicated below as US-20180049060-A1 to Fujishiro in view of US-20170325255-A1 to Xu, US-20160174219-A1 to Patil, and US-20170215160-A1 to Lohr.

Applicant’s arguments with respect to claim(s) 2 and 3 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant 
Applicant’s arguments with respect to claim(s) 4, 5, 7, 10, 11, 12, and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Applicant has cancelled claims 4 and 12.  Applicant further amended claims 5 which now is rejected based on US-20180049060-A1 to Fujishiro, US-20170325255-A1 to Xu, US-20160174219-A1 to Patil, and US-20170215160-A1 to Lohr in view of US-20180027424-A1 to Chen.  Claim 7 has been amended and is now rejected based on US-20180049060-A1 to Fujishiro, US-20170325255-A1 to Xu, US-20160174219-A1 to Patil, and US-20170215160-A1 to Lohr in view of US-20190053251-A1 to Lohr from here on Lohr-251.  Claims 10, 11, and 13 are now rejected based on US-20180049060-A1 to Fujishiro, US-20170325255-A1 to Xu, US-20160174219-A1 to Patil, and US-20170215160-A1 to Lohr in view of WO-2017146534-A1 to Kim.  Claims 10 and 11 changed in scope.  Claim 13 remains rejected under Kim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 3, 9, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US-20180049060-A1 to Fujishiro in view of US-20170325255-A1 to Xu, US-20160174219-A1 to Patil, and US-20170215160-A1 to Lohr.

Regarding claim 1 Fujishiro teaches a method performed by a user equipment (UE) operating in a wireless communication system, the method comprising (P.30, discloses a method performed by a user equipment described as a user terminal operating in a wireless 

Xu teaches... wherein the first transmission is performed in sidelink (P.124, discloses the first transmission is performed in a sidelink described as sidelink grant able to accommodate the existing data for transmission over the sidelink logic channel);

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Fujishiro  by incorporating the teachings of Xu because the method and device allow for the implementation sidelink transmission when there is data available for transmission and there are sidelink grants available to perform the 

Patil teaches...determining a reception time window based on the transmission time, wherein the reception time window consists of time units and occurs from a time offset after the transmission time (P.301, discloses determining a reception time window based on the transmission time consisting of time units and occurs a time offset after the transmission time described as a discovery window 710 and the transmission window 740 may begin at t2 and may end at t4, a transmission offset 746 may correspond to a difference between an end of a data transmission window and a beginning of the next window);

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Fujishiro  by incorporating the teachings of Patil because the method and device allow for the implementing communication with the device configured to transmit or to receive messages indicating availability to communicate via one or more logical channels (Patil, P. 147, Lns. 5-13). The motivation is that by applying a well know standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Lohr teaches...including the reception time window in an active time for the DRX; and monitoring a second transmission in the active time (P.256-258 discloses the reception time 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Fujishiro  by incorporating the teachings of Lohr because the method and device allow for the implementation of timing commands adjusting uplink transmission timing value for data transmissions over the direct sidelink and the information usable to receive the information (Lohr, Abs). The motivation is that by applying a well know standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 3 Fujishiro, Xu, Patil, and Lohr teach the method of claim 1, Fujishiro teaches wherein the DRX is configured for a group radio network temporary identity (G-RNTI) (P.275-277 discloses the DRX configured for a G-RNTI described as the DRX relates to the group ID ) or downlink (DL) broadcast on a physical downlink shared channel (PDSCH) (P.279, discloses the usage of PDSCH for a new DRX mechanism ) or a physical multicast channel (PMCH) (P.66, discloses the usage of PMCH to support MBSFN transmission from multiple cells).

Regarding claim 9 Fujishiro, Xu, Patil, and Lohr teach the method of claim 8-l, Fujishiro teaches...wherein the second transmission is a transmission of a physical downlink control channel (PDCCH) with a RNTI (P.292, discloses the second transmission is a physical downlink control channel PDCCH that includes a RNTI described as the option of 2 where the UE monitors 

Regarding claim 14 Fujishiro teaches a user equipment (UE) operating in a wireless communication system, the UE comprising (P.30, discloses a method performed by a user equipment described as a user terminal operating in a wireless communication system described as a single cell point to multi-point transmission): a memory; a transceiver; and a processor, operably coupled to the memory and the transceiver, and the processor is configured to (P.80, discloses a memory, processor that includes baseband processor configured to perform the various communication protocols, P. 78 further discloses the transmitter and receiver (also known as transceiver) for wireless communication): control the transceiver to receive a configuration of a discontinuous reception (DRX) (P.263 discloses receiving a configuration of a discontinuous reception DRX described as the UE decodes PDSCH to receive single cell point to multi-point transmission (SC-PTM), P.283 further discloses the semi-persistent scheduling for SC-PTM DRX configuration ); control the transceiver to perform a first transmission at a transmission time for data from a logical channel, wherein the first transmission is performed in sidelink  (Fig. 10, S212, P.51, discloses performing a first transmission at a transmission tie for data for data from a logical channel discloses a transmission between the RRC layer of the UE 100 to the ENB 200 via the logical channel), but does not teach...determine a reception time window based on the transmission time, wherein the reception time window consists of time units and occurs from a time offset after the 

Xu teaches...determine a reception time window based on the transmission time, wherein the reception time window consists of time units and occurs from a time offset after the transmission time(P.124, discloses the first transmission is performed in a sidelink described as sidelink grant able to accommodate the existing data for transmission over the sidelink logic channel);

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Fujishiro  by incorporating the teachings of Xu because the method and device allow for the implementation sidelink transmission when there is data available for transmission and there are sidelink grants available to perform the transmission (Xu, P. 48). The motivation is that by applying a well know standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Patil teaches...include the reception time window in an active time for the DRX (P.301, discloses determining a reception time window based on the transmission time consisting of time units and occurs a time offset after the transmission time described as a discovery window 710 and the transmission window 740 may begin at t2 and may end at t4, a transmission offset 746 may correspond to a difference between an end of a data transmission window and a beginning of the next window);

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Fujishiro  by incorporating the teachings of Patil because the method and device allow for the implementing communication with the device configured to transmit or to receive messages indicating availability to communicate via one or more logical channels (Patil, P. 147, Lns. 5-13). The motivation is that by applying a well know standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Lohr teaches...control the transceiver to monitor a second transmission in the active time (P.256-258 discloses the reception time window described as active time and monitoring a second transmission in the active time described as active time also known as scheduling assignment.  Xu teaches the DRX).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Fujishiro  by incorporating the teachings of Lohr because the method and device allow for the implementation of timing commands adjusting uplink transmission timing value for data transmissions over the direct sidelink and the information usable to receive the information (Lohr, Abs). The motivation is that by applying a well know standard or protocol or machine to a system provides the system with significantly improved industrial applicability.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over US-20180049060-A1 to Fujishiro, US-20170325255-A1 to Xu, US-20160174219-A1 to Patil, and US-20170215160-A1 to Lohr in view of US-20180027424-A1 to Chen.

Regarding claim 5 Fujishiro, Xu, Patil, and Lohr teach the method of claim 1, but do not teach...wherein the logical channel is a logical channel specified to a vehicle-to-everything (V2X) communication, a vehicle-to-vehicle (V2V) communication or a vehicle-to-pedestrian (V2P) communication.

Chen teaches... wherein the logical channel is a logical channel specified to a vehicle-to-everything (V2X) communication, a vehicle-to-vehicle (V2V) communication or a vehicle-to-pedestrian (V2P) communication (P.433, discloses the logical channel specified to a vehicle-to-vehicle or a vehicle-to-person communication).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Fujishiro, Xu, Patil, and Lohr by incorporating the teachings of Chen because the method and device allow a first or second interface for communication with a service (the service being V2X communications) (Chen, Abs). The motivation is that by applying a well know standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over US-20180049060-A1 to Fujishiro, US-20170325255-A1 to Xu, US-20160174219-A1 to Patil, and US-20170215160-A1 to Lohr in view of US-20190053251-A1 to Lohr from here on Lohr-251.

Regarding claim 6 Fujishiro, Xu, Patil, and Lohr teach the method of claim 1, but does not teach...further comprising reporting, to a network, enabling a sidelink reception upon reception of the second transmission for sidelink reception.

Lohr-251 teaches... further comprising reporting, to a network, enabling a sidelink reception upon reception of the second transmission for sidelink reception (P.260, Lns. 6-17, discloses reporting to a network described as the UE acknowledging the resource assigned to the UE for sidelink communication as part of received broadcast within an SIB1 and  enabling the reception of second transmission for sidelink using method 1 prose-enabled transmission where the UE notified the network (base station) of the ability to transmit via the sidelink)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Fujishiro, Xu, Patil, and Lohr by incorporating the teachings of Lohr-251 because the method and device allow the UE to determine the amount of resources to used based on messaging from the network as well as determine which sidelink to use based on the amount of data to be transmitted (Lohr-251, Abs). The motivation is that by applying a well know standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 7 Fujishiro, Xu, Patil, and Lohr teach the method of claim 1, but does not teach...further comprising reporting, to a network, enabling a sidelink transmission upon performing the first transmission for sidelink transmission.

Lohr-251 teaches... further comprising reporting, to a network, enabling a sidelink transmission upon performing the first transmission for sidelink transmission further comprising reporting, to a network, enabling a sidelink transmission upon performing the first transmission for sidelink transmission.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Fujishiro, Xu, Patil, and Lohr by incorporating the teachings of Lohr-251 because the method and device allow the UE to determine the amount of resources to used based on messaging from the network as well as determine which sidelink to use based on the amount of data to be transmitted (Lohr-251, Abs). The motivation is that by applying a well know standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Claims 10, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US-20180049060-A1 to Fujishiro, US-20170325255-A1 to Xu, US-20160174219-A1 to Patil, and US-20170215160-A1 to Lohr in view of WO-2017146534-A1 to Kim.

Regarding claim 10 Fujishiro, Xu, Patil, and Lohr teach the method of claim l, but does not teach...wherein the second transmission is one or more sidelink transmissions from one or more other UEs.



It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Fujishiro, Xu, Patil, and Lohr by incorporating the teachings of Kim because the method and device allow the use of the PC5 interface to extend communication between UEs supported by the E-UTRAN, such implementation allows communication outside of a network coverage while allowing multiple communication between UEs (Kim, P. 231). The motivation is that by applying a well know standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 11 Fujishiro, Xu, Patil, Lohr, and Kim teach the method of claim 10, Kim teaches...wherein the reception time window is configured in the sidelink (P.237, discloses the reception time window is configured in the sidelink described as the sidelink control information the characteristics of the transmission such as timing alignment control period the location of resources and modulation coding scheme).

Regarding claim 13 Fujishiro, Xu, Patil, and Lohr teach the method of claim 1, but does not teach...wherein the UE is one of a vehicle UE or a pedestrian UE.

Kim teaches... wherein the UE is one of a vehicle UE or a pedestrian UE (P.319, discloses the UE is one of a vehicle UE described as V-UE1 in this case transmitting a first message for requesting information related to the location of a second vehicle(V-UE2)).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Fujishiro, Xu, Patil, and Lohr by incorporating the teachings of Kim because the method and device allow the additional type of services such as vehicle to X applications identified as V2V, V2I, V2N using “co-operative awareness” to provide intelligent services allowing the collection of information of their local environment (Kim, P. 186). The motivation is that by applying a well know standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS SAMARA whose telephone number is (408)918-7582.  The examiner can normally be reached on Monday - Friday 6-3 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476